UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: January 4, 2011 (Date of earliest event reported) International Silver, Inc. (Exact name of registrant as specified in its charter) AZ 333-147712 86-0715596 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification Number) 5210 E. Williams Circle, Suite 700 (Address of principal executive offices) (Zip Code) 520-889-2040 (Registrant's telephone number, including area code) Not Applicable (Former Name or Former Address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o
